                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    Veronica H., 1                                      )
                                                        )
                            Plaintiff,                  )
                                                        )         No. 17 C 50279
            v.                                          )
                                                        )         Magistrate Judge
    NANCY A. BERRYHILL, Acting                          )         Iain D. Johnston
    Commissioner of Social Security,                    )
                                                        )
                            Defendant.                  )
                                                        )

                           MEMORANDUM OPINION AND ORDER

         Veronica H. (“Plaintiff) seeks disability insurance benefits (“DIB”) and Supplemental

Security Income (“SSI”) based on her claim that the combination of carpal tunnel syndrome, neck

pain, shoulder pain, back pain, gastritis, ulcers, knee pain, and foot pain prevent her from being

able to perform full-time work. After the Commissioner of Social Security denied her applications,

Plaintiff filed this lawsuit seeking judicial review of the Commissioner’s decision. See 42 U.S.C.

§ 405(g). The parties have consented to the jurisdiction of the United States Magistrate Judge

pursuant to 28 U.S.C. § 636(c). Before the court are the parties’ cross-motions for summary

judgement. For the following reasons, Plaintiff’s motion is granted, and the Commissioner’s is

denied. The decision of the ALJ is remanded.




1
          In accordance with the recent recommendation of the Court Administration and Case Management
Committee of the Administrative Office of the United States Courts, this court uses only the first name and
last initial of Plaintiff in this opinion to protect his privacy to the extent possible.
                                                    1
                                           I. BACKGROUND

         A. Procedural History

         Plaintiff filed her applications on August 30, 2013, alleging disability beginning on August

20, 2013. R. 259-74. After both applications were denied initially and upon reconsideration, R. 77-

132, Plaintiff sought and was granted a hearing before an Administrative Law Judge (“ALJ”). R.

157-58. On February 25, 2016, Plaintiff, represented by an attorney, testified 2, via video, at a

hearing before the ALJ. R. 39-76. The ALJ also heard testimony from Jacqueline Bethell, a

vocational expert (“VE”). Id. On June 24, 2016, the ALJ issued a written decision finding that

Plaintiff was not disabled. R. 21-33. On July 13, 2017, Plaintiff’s request for review by the

Appeals Council was denied, making the ALJ’s decision the final decision of the Commissioner.

R. 1-4. This action followed.

B. ALJ Decision

         On June 24, 2016, the ALJ issued an unfavorable decision. R. 21–33. At step one, the

ALJ determined that Plaintiff had not engaged in substantial gainful activity since her alleged onset

date. R. 23. At step two, the ALJ found Plaintiff suffered from severe impairments of degenerative

joint disease of the right shoulder, degenerative disc disease, and obesity. R. 24. At step three, the

ALJ determined that Plaintiff did not have an impairment or combination of impairments that met

or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart

P, Appendix 1 (20 C.F.R. 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, and 416.926).

R. 25.




2
         Because Plaintiff spoke limited English, an interpreter was also present at the hearing.
                                                      2
       Before step four, the ALJ found that she had the residual functional capacity (“RFC”) to

perform work at a light exertional level, subject to some limitations. 3 R. 26. At step four, the ALJ

concluded that Plaintiff was capable of performing her past relevant work. R. 31. At step five,

the ALJ found Plaintiff could perform other work, including office helper, cafeteria attendant, and

mail clerk. R. 32. Because of this determination, the ALJ found that Plaintiff was not disabled

under the Act. R. 32-33.

                                     II. LEGAL STANDARD

       A reviewing court may enter judgment “affirming, modifying, or reversing the decision of

the [Commissioner], with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g).

If supported by substantial evidence, the Commissioner’s factual findings are conclusive. Id.

Substantial evidence exists if there is enough evidence that would allow a reasonable mind to

determine that the decision’s conclusion is supportable. Richardson v. Perales, 402 U.S. 389, 399-

401 (1971). Accordingly, the reviewing court cannot displace the decision by reconsidering facts

or evidence, or by making independent credibility determinations. Elder v. Astrue, 529 F.3d 408,

413 (7th Cir. 2008).

       However, the Seventh Circuit has emphasized that review is not merely a rubber stamp.

Scott v. Barnhart, 297 F.3d 589, 593 (7th Cir. 2002) (a “mere scintilla” is not substantial evidence).

A reviewing court must conduct a critical review of the evidence before affirming the

Commissioner’s decision. Eichstadt v. Astrue, 534 F.3d 663, 665 (7th Cir. 2008). Even when

adequate record evidence exists to support the Commissioner’s decision, the decision will not be

affirmed if the Commissioner does not build an accurate and logical bridge from the evidence to

the conclusion. Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008). Moreover, federal courts


3
        She is limited to no more than occasional overhead reaching and frequent reaching in all other
directions. She could perform handling and fingering frequently bilaterally. Id.
                                                  3
cannot build the logical bridge on behalf of the ALJ. See Mason v. Colvin, No. 13 C 2993, 2014

U.S. Dist. LEXIS 152938, at *19 (N.D. Ill. Oct. 29, 2014).

                                       III. DISCUSSION

       Before addressing the merits of this appeal, the Court notes that Plaintiff’s arguments are

difficult to follow. Judicial resources are scarce, and the Court should not have to piece together

legal arguments. Nonetheless, the Court cannot ignore a significant error in the ALJ’s written

decision alluded to by Plaintiff.

A. Opinion Evidence

       Plaintiff takes issue with the ALJ’s reasoning for rejecting the opinion of Christopher M.

Condon, D.C. Pl. Mot. 11, at 8-10. In Plaintiff’s view, there is evidence in the record that “could

easily support [Mr. Condon’s opinion] that she had difficulty standing and would need to alternate

positions at work,” including an MRI noting disc degeneration. Id. The Defendant responds by

claiming that Plaintiff’s argument amounts to nothing more than asking the Court to re-weigh the

evidence. Def. Mot. 16, at 4.

       On January 2, 2014, Mr. Condon, a chiropractor, submitted a letter in which he noted that

Plaintiff had issues with, among other things, her right lower back and hip. R. 615. According to

Mr. Condon, Plaintiff could only sit for two hours at a time before needing to stand up and move

around. Id. He also opined that Plaintiff could walk and stand for about one to two hours before

needing to sit and rest. Id. The ALJ rejected Mr. Condon’s opinion because, in his view, it “was

not consistent with the record as a whole.” R. 30. In doing so, the Court finds that the ALJ

impermissibly ‘played doctor’ by independently evaluating the significance of the June 2015

lumbar spine MRI. Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996) (“ALJs must not succumb

to the temptation to play doctor and make their own independent medical findings.”)



                                                4
       The Seventh Circuit has explained that when new and potentially decisive medical

evidence, such as an MRI, is submitted after agency review, the evidence should be reviewed by

a medical expert before the ALJ reaches a decision. See Goins v. Colvin, 764 F.3d 677, 680 (7th

Cir. 2014); see also Moon v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014) (“ALJs are required to rely

on expert opinions instead of determining the significance of particular medical findings

themselves.”) Plaintiff’s 2015 MRI of her lumbar spine revealed “advanced L5/S1 disc degeneration”

and “bilateral neural foramina stenosis…with compression of existing L5 nerves.” R. 803-04. Even though

the MRI was not reviewed by a medical expert, the ALJ nonetheless concluded that its findings

were not consistent with Mr. Condon’s opinion. R. 29-30. This was error. The ALJ was not

qualified to independently evaluate the MRI and decide that its findings did not support the need

to alternate positions. See Akin v. Berryhill, 887 F.3d 314, 318 (7th Cir. 2018) (criticizing ALJ for

playing doctor by interpreting MRI results); see also McHenry v. Berryhill, 911 F.3d 866, 871 (7th

Cir. 2018).

       The Court, however, is not suggesting that the ALJ’s determination is incorrect, nor does

the Court hold that the ALJ was required to accept Mr. Condon’s opinion. See Pierce v. Colvin,

739 F.3d 1046, 1051 (7th Cir. 2014). Rather, the Court finds that the MRI results may corroborate

Mr. Condon’s opinion that Plaintiff needed to alternate positions. This is significant considering

the need to alternate positions can be dispositive in Social Security cases. See SSR 83-12

(explaining that a need to alternate between sitting and standing can erode the occupational base);

see also Books v. Chater, 91 F.3d 972 (7th Cir. 1996). Therefore, on remand the ALJ should

submitted the MRI to medical experts to determine whether its findings are, in fact, inconsistent

with Mr. Condon’s sit/stand option. Israel v. Colvin, 840 F.3d 432, 440 (7th Cir. 2016).




                                                  5
       Next, Plaintiff argues that the ALJ ignored an entire line of evidence by failing to consider

the limiting effects cervical spondylosis had on her manipulative functioning. Pl.’s Mot. 11, at 6.

Plaintiff’s argument is flawed for several reasons.

       First, the argument is predicated on a misreading of the ALJ’s decision. In this case, the

ALJ did not ignore her cervical spondylosis. To the contrary, a review of the written decision

confirms that the ALJ summarized the results of the cervical MRI and acknowledged that it showed

multilevel spondylosis. R. 28. Likewise, there is no evidence that the ALJ based his handling and

fingering limitations solely on the effects of carpal tunnel syndrome. Although the ALJ discussed

Plaintiff’s carpal tunnel syndrome, nothing in the written decision suggests that the ALJ confined

his analysis to that ailment. In fact, after concluding that carpal tunnel was not a severe impairment,

the ALJ proceeded with the evaluation process and discussed Plaintiff’s other non-severe and

severe impairments. R. 24-28. Notably, the ALJ explicitly stated that he considered all of

Plaintiff’s impairments, including her neck impairment, when he made his RFC finding. R. 29.

       Second, and more importantly, Plaintiff’s argument is underdeveloped. Although she takes

issue with the ALJ’s decision to limit her to frequent handling and fingering, she does not identify

or articulate any functional limitations the ALJ should have imposed. See Davis v. Berryhill, 723

F. App'x 351, 356 (7th Cir. 2018) (criticizing plaintiff for failing to explain how the ALJ’s RFC

finding was inconsistent with her fibromyalgia symptoms). In other words, Plaintiff failed to

explain how her neck impairment supported a more restrictive RFC that would have led to a finding

of disability. It was Plaintiff’s burden to present evidence supporting her disability claim. Weaver

v. Berryhill, 746 F. App'x 574, 579 (7th Cir. 2018) (explaining that Plaintiff has the burden of not

just establishing the existence of a condition, but also providing evidence that supports specific

limitations affecting her capacity to work); see also Scheck v. Barnhart, 357 F.3d 697, 702 (7th



                                                  6
Cir. 2004). Although Plaintiff cites to evidence that indicates she had radiculopathy, she does not

explain how that diagnosis supported greater functional limitations than those already assigned by

the ALJ. See Best v. Berryhill, 730 F. App'x 380, 382 (7th Cir. 2018) (rejecting argument that the

ALJ erred in formulating the RFC because she did not include limitations based on neck problems).

Therefore, with respect to this issue, Plaintiff has failed to show that the ALJ’s decision is not

supported by substantial evidence. Olsen v. Colvin, 551 F. App'x 868, 875 (7th Cir. 2014) (noting

that it is plaintiff’s “burden to show that the ALJ’s decision is not supported by substantial

evidence.”).

                                        CONCLUSION

       For the reasons given, the government’s motion for summary judgment is denied, the

plaintiff’s motion is granted. The decision of the ALJ is remanded.


Date: March 25, 2019                  By:    _______________________________
                                             Iain D. Johnston
                                             United States Magistrate Judge




                                                7
